The opinion of the Court was delivered by
O’Nball, J.
This Court concurs in the ruling below. It is not perceived that the bank did any act which can be construed into an acceptance of the assignment. The payments received from the assignee were merely .in part payment of a debt due by Walker & Glenn, and secured by the other defendants.
It certainly cannot have the effect to discharge the obligors, that a sum less than the principal was paid, unless it could be shown that this was accord and satisfaction, and thereupon that the debt was released.
There was no such proof.
*306There was certainly nothing to go to the jury. For-if they could have been persuaded that the receipts of payments on the bond, from the assignee, was án acceptance of the assignment, such a finding could not have been sustained against the words of the deed, which require an acceptance in writing.
The motion is dismissed.
Wardlaw, Withers, Whither, Glover, and Munro, JJ., concurred.

Motion dismissed.